DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is to replace the last Office Action sent 11/29/2021 to include claims 25-27.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-27 are again rejected under 35 U.S.C. 103 as being unpatentable over Tsui (2016/0347503) in view of Kalemba et al. (2006/0151909).
Regarding claim 21,  Tsui discloses a method of providing a collapsible container comprising a non- inverting top tier 12, a non-inverting bottom tier 14, and a non-inverting middle tier 16, an upper inverting tier 18 and a lower inverting tier 20, which respectively link middle tier 16 to top and bottom tiers 12, 14, wherein middle tier 16 and upper and lower inverting tiers 18, 20 thus combine to form a collapsible wall section 22 that may be collapsed and expanded to vary the overall height dimension of bottle 10, wherein the inverting tiers 18 and 20, and the inverting tiers may be formed of a flexible, resilient, heat resistant polymer such as a silicone or an appropriate thermoplastic elastomer, wherein the top tier and the bottom tier 
However, Tsui fails to disclose the steps of placing a container body in a mold, placing the container component in the mold, and a plastic layer around a portion of the container body and the container component in the mold to join the container body and the container component.  
Kalemba et al. disclose an apparatus and method for forming a live hinge 32 formed integrally between a vessel portion 24 and a lid 28, wherein the method comprising a step of providing an injection molding assembly having a slide-core assembly 48, a core block 52, a side core 72, an inner core 112, a cavity plate assembly plate 92 with a cavity block 100; forming the vessel portion 24 and the lid 28 inside a mold cavity; forming/over-molding the live hinge 32 in molded article such as the lid 28 [0047], [0058]. 
It would have been obvious to one of ordinary skill in the art to have provided Tsui with a step of providing a mold, for molding a live hinge over/connecting different portions of the container as taught by Kalemba et al. so that different portions of the container can integrally formed to prevent leaking between different parts or to prevent missing the cap and the body of the container. 
Regarding claim 25, wherein Kalemba et al. also disclose that the injection molding assembly includes mating mold blocks 100 are equivalent to the claimed female molds, while the mold insert 112 are equivalent to the male molds. It would have been obvious to one of ordinary 
Regarding claim 26, Tsui further discloses that the inverting tiers 18 and 20 may typically be formed of a flexible, resilient, heat resistant polymer such as a silicone or an appropriate thermoplastic elastomer [0072] by an overmolding process [0075]-[0076]. 
Regarding claim 27, Tsui discloses that a connecting band 70 of lower inverting tier 20 is overmolded onto thin wall section 40 of middle tier 16, living hinge 60 is formed between connecting band 70 and an invertible band 72 of lower inverting tier 20, and living hinge 62 is formed between invertible band 72 and a connecting band 74 of lower inverting tier 20, which in turn is overmolded onto top edge 54 of bottom tier 14.  This permits inverting tiers 18 and 20 to readily fold at living hinges 56, 58, 60, and 62, inverting invertible bands 66 and 72 while connecting bands 64, 68, 70, and 74 remain generally upright, to reduce the overall height of bottle 10.  Thus, from a fully expanded state of bottle 10 best seen in FIGS. 3-5 and 16, bottle 10 may be converted to a fully collapsed state as in FIGS. 6-8 and 17 or to either of two partially collapsed states shown in FIGS. 9-11 (collapsed lower inverting tier 20) and 12-15 (collapsed upper inverting tier 18), respectively [0076].  Thus, the overmolding process is carried out when the bottle 10 is in a fully expanded state, which is interpreted as the same as an assembled state. 

Response to Arguments
Applicant's arguments filed 8/11/2021 have been fully considered but they are not persuasive. The applicant argued that the prior art, especially Kalemba fails to disclose the step of overmolding around.  However, this limitation is taught by Tsui that the tiers 12, 14, 18, 20 .  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU-KHANH T. NGUYEN whose telephone number is (571)272-1136.  The examiner can normally be reached on 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THU KHANH T NGUYEN/Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743